DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	This is the 1st action in the application in response to the correspondence filed on 11/2/2020.  
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 4/4/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Priority
  	  Applicant claims date of priority from Provisional Application 62/462,480 dated 2/23/2017.  Matters not present in said Provisional are properly and only given the effective filing date of 2/23/2018.  Examiner during examination of the Application may refer back to the provisional on claimed subject matter to determine and note the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-11 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lalezari (US 4,686,535).
	As for claim 1, Lalezari teaches a 27.5-28.5 GHz Ka band (col. 2, line 25) phased array fan beam antenna comprising:
a substrate (see notated Fig. 4 below);
a first antenna patch connected to a second antenna patch by a first micro-strip feed line to form a first antenna patch pair (see notated Fig. 4 below);
a third antenna patch connected to a fourth antenna patch by a second micro-strip feed to line to form a second antenna patch pair (see notated Fig. 4 below);
a fifth antenna patch connected to a sixth antenna patch by a third micro-strip feed line to form a third antenna patch pair (see notated Fig. 4 below);
a seventh antenna patch connected to an eighth antenna patch by a fourth microstrip feed line to form a fourth antenna patch pair (see notated Fig. 4 below); 
and an output port, wherein the first antenna patch pair is connected to the second antenna patch to form a first antenna patch quad via a first micro-strip quad connector and the third antenna patch pair is connected to the fourth antenna patch pair to form a second antenna patch quad via a second micro-strip quad connector, and further wherein the first microstrip quad connector and the second micro-strip quad connector are connected to the output port (see notated Fig. 4 below).

	As for claim 2, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 1 further comprising:
a ninth antenna patch connected to a tenth antenna patch by a fifth micro-strip feed line to form a fifth antenna patch pair (see Fig. 4; the patch pair and fifth micro-strip feed line directly under the first antenna patch quad);
an eleventh antenna patch connected to a twelfth antenna patch by a sixth microstrip feed line to form a sixth antenna patch pair (see Fig. 4; the patch ;
a thirteenth antenna patch connected to a fourteenth antenna patch by a seventh microstrip feed line to form a seventh antenna patch pair (see Fig. 4; the patch pair and micro-strip feed line directly under the second antenna patch quad);
a fifteenth antenna patch connected to a sixteenth antenna patch by an eighth micro-strip feed line to form an eighth antenna patch pair (see Fig. 4; the patch pair and micro-strip feed line directly under the prior art seventh antenna patch pair);
wherein the fifth antenna patch pair is connected to the sixth antenna patch to form a third antenna patch quad via a third micro-strip quad connector and the seventh antenna patch pair is connected to the eighth antenna patch pair to form a fourth antenna patch quad via a forth microstrip quad connector, and further wherein the third microstrip quad connector and the fourth micro-strip quad connector are connected to the output port (see notated Fig. 4, and Fig. 4; the patch quads, quad connectors, etc., follow the pattern consistent with the assignment of similar structure assigned in notated Fig. 4 below).











Notated Figure 4

    PNG
    media_image1.png
    1230
    1407
    media_image1.png
    Greyscale

 	
 	As for claim 3, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 1 
wherein one or more of the first patch antenna, second patch antenna, third patch antenna, fourth patch antenna, fifth patch antenna, sixth patch antenna, seventh patch antenna and eight patch antenna have a shape selected from square, round, rectangular, oval, ovoid and triangular (Fig. 4).

	As for claim 4, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 2 
wherein one or more of the ninth patch antenna, tenth patch antenna, eleventh patch antenna, twelfth patch antenna, thirteenth patch antenna, fourteenth patch antenna, fifteenth patch antenna and sixteenth patch antenna have a shape selected from square, round, rectangular, oval, ovoid and triangular (Fig. 4).

 	As for claim 5, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 1 
wherein one or more of the first micro-strip feed line, second micro-strip feed line, third microstrip feed line, and fourth micro-strip feed line have a shape selected from U-shaped, V-shaped and forked and further comprise a connector (Fig. 4, the term connector is broad and can be considered any portion of the line).
 	As for claim 6, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 2
wherein one or more of the fifth micro-strip feed line, sixth micro-strip feed line, seventh microstrip feed line, and eighth micro-strip feed line have a shape selected from U-shaped, V-shaped and forked and further comprise a connector (Fig. 4, the term connector is broad and can be considered any portion of the line).
	As for claim 7, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 1
wherein one or more of the first micro-quad connector, and the second micro-strip quad connector have a shape selected from U-shaped, V-shaped and forked and further comprise a connector (Fig. 4, the term connector is broad and can be considered any portion of the line).
	As for claim 8, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 2
wherein one or more of the third micro-quad connector, and the fourth micro-strip quad connector have a shape selected from U-shaped, V-shaped and forked and further comprise a connector (Fig. 4, the term connector is broad and can be considered any portion of the line).
	As for claim 9, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 2
wherein one or more of the first micro-quad connector, and the second micro-strip quad connector have a shape selected from U-shaped, V-shaped and forked and further comprise a connector (Fig. 4, the term connector is broad and can be considered any portion of the line).
27.5-28.5 GHz Ka band phased array fan beam antenna of claim 1
wherein one or more of the first micro-strip feed line, second micro-strip feed line, third microstrip feed line, and fourth micro-strip feed line have a pair of phase-shifting components integrated therein (Fig. 4-6, dual stubs which provide the phase shifting function).
	As for claim 11, Lalezari teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 2
wherein one or more of the fifth micro-strip feed line, sixth micro-strip feed line, seventh microstrip feed line, and eighth micro-strip feed line have a pair of phase-shifting components integrated therein (Fig. 4-6, dual stubs which provide the phase shifting function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lalezari (US 4,686,535) in view of Weily (US 2011/0090129).

 Claim 18: (Independent claim)
	As for claim 18, Lalezari teaches a 27.5-28.5 GHz Ka band (col. 2, line 25) phased array fan beam antenna comprising:
a substrate (see notated Fig. 4 above);
a plurality of antenna patches (see notated Fig. 4 above),
a plurality of micro-strip feed lines (see notated Fig. 4 above); 
and at least one of an output port … (see notated Fig. 4 above, integrated circuit is broad),
wherein the plurality of micro-strip feed lines connect one or more of the plurality of antenna patches to at least one of another antenna patch (see notated Fig. 4 above), 
the output port … (see notated Fig. 4 above).
	However, Lalezari does not explicitly teach and at least one integrated circuit.
 	Nevertheless, Weily teaches this technology (Fig. 10; Par. [0062]).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technology of using an integrated circuit as shown in Weily and apply it to the invention of Lalezari.
	The motivation for this combination is to allow the use of integrated circuits to perform the required processing of the data in a way that is compact, uses relatively little power, and reliability. 

 	As for claim 19, Lalezari in view of Weily the teaches a 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 18:
wherein one or more of the plurality of patch antennas has a shape selected from square, round, rectangular, oval, ovoid and triangular (Lalezari, see notated Fig. 4 above).

	As for claim 20, Lalezari in view of Weily the teaches a 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 18:
wherein one or more of the plurality of micro-strip feed lines has a shape selected from U-shaped, V-shaped and forked and further comprises a connector (Lalezari, Fig. 4, the term connector is broad and can be considered any portion of the line).
	As for claim 21, Lalezari in view of Weily the teaches the 27.5-28.5 GHz Ka band phased array fan beam antenna of claim 18
wherein one or more of the plurality of micro-strip feed lines have a pair of phase-shifting components integrated therein (Lalezari, Fig. 4-6, dual stubs which provide the phase shifting function).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/JAE K KIM/Examiner, Art Unit 2845                                                                                                                                                                                                        

/GRAHAM P SMITH/Primary Examiner, Art Unit 2845